IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 22, 2009
                                     No. 08-50975
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAIME ESPARZA-ESCOBEDO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-1150-1


Before GARZA, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM:*
       Jaime Esparza-Escobedo (Esparza) pleaded guilty to a one-count
indictment charging him with illegal reentry. The district court imposed a
sentence of 16 months of imprisonment, which was at the high end of Esparza’s
correctly calculated guidelines range.
       For the first time on appeal, Esparza contends that illegal reentry
guideline, U.S.S.G. § 2L1.2, is not supported by empirical evidence and that his
sentence is therefore not entitled to a presumption of reasonableness. We have

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50975

squarely rejected the proposition that an appellate presumption of
reasonableness does not apply to guidelines sentences under § 2L1.2. United
States v. Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir. 2009). Esparza’s
sentence is presumptively reasonable. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006).
      Esparza also contends that his 16-month sentence of imprisonment is
greater than necessary to accomplish the goals of sentencing listed in 18 U.S.C.
§ 3553 and, therefore, is substantively unreasonable. Esparza, noting that his
prior illegal reentry conviction was used to both increase his offense level and his
criminal history category, argues that his criminal history was overstated. He
asserts that the sentence did not properly reflect his benign motive for returning
to the United States and that the sentence did not take into account the support
of his family.
      We consider Esparza’s argument as to the substantive reasonableness of
his sentence under an abuse-of-discretion standard, taking into account the
totality of the circumstances. See Gall v. United States, 128 S. Ct. 586, 597
(2007).   As noted above, Esparza’s sentence, which was imposed within a
properly calculated guideline range, is entitled to a rebuttable presumption of
reasonableness. See Alonzo, 435 F.3d at 554. After reviewing the substantive
reasonableness of the sentence imposed, we hold that Esparza’s appellate
arguments fail to establish that his sentence was unreasonable. Accordingly, the
judgment of the district court is AFFIRMED.




                                         2